Citation Nr: 1426464	
Decision Date: 06/11/14    Archive Date: 06/16/14

DOCKET NO.  08-39 890	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Indianapolis, Indiana


THE ISSUE

Entitlement to an effective date earlier than April 10, 2003, for the grant of service connection for residuals, right hip injury with osteoarthritis and total hip replacement.


REPRESENTATION

Appellant represented by:	The American Legion


INTRODUCTION

The Veteran served on active duty from June 1967 to March 1971.

This case is before the Board of Veterans' Appeals (BVA or Board) on appeal from a September 2006 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Indianapolis, Indiana, which granted service connection for the disability at issue, and assigned an effective date of April 10, 2003 for the award.  In this regard, the Board finds that a January 2007 statement may be reasonably construed as a timely notice of disagreement with that determination.  A substantive appeal was received within 60 days of issuance of the November 2008 statement of the case.  

Although a January 2008 rating decision adjudicated the January 2007 statement as a freestanding earlier effective date claim, in Rudd v. Nicholson, 20 Vet. App. 296, 299-300 (2006), the United States Court of Appeals for Veterans Claims (Court) held that there are no freestanding claims for an earlier effective date.  When such a freestanding claim for an earlier effective date is raised, the Court has held that such an appeal should be dismissed.  Had there been no reasonably construed appeal from the September 2006 rating decision which established an effective date for the award of service connection, that determination would have been final, and the only way that such a decision can be revised is if it contains clear and unmistakable error (CUE).  The Court noted that any other result would vitiate the rule of finality.  

This appeal was before the Board in March 2011 when it was remanded to afford the Veteran a Travel Board hearing before a Veterans Law Judge of the Board at the local RO.  

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

In correspondence received in February 2011, the Veteran related that he wanted to appear at a Travel Board hearing before a Veterans Law Judge (VLJ) of the Board at his local RO.  Pursuant to the March 2011 Board remand, the Veteran was scheduled for a Travel Board hearing in October 2011.  However, in correspondence received in September 2011, the Veteran requested that the hearing be rescheduled, preferably on a Monday or Tuesday, and set forth good cause for his request to reschedule the hearing.  In correspondence received in November 2011, the Veteran again requested that the hearing be rescheduled, preferably on a Monday or Tuesday.  In correspondence dated in May 2014, the Veteran's representative again requested that the Veteran be scheduled for a Travel Board hearing before a Veterans Law Judge at the local RO.  To date, the Veteran has not been afforded a Travel Board hearing.  Thus, the RO should schedule such a hearing.  38 U.S.C.A. § 7107 (West 2002); 38 C.F.R. §§ 19.75, 19.76, 20.703, 20.704 (2010).

Accordingly, the case is REMANDED for the following action:

Schedule the Veteran for a Travel Board hearing at the RO before a VLJ.  The Veteran's request that such hearing be scheduled for a Monday or Tuesday, if possible, should be considered.  Notify the Veteran in writing of the date, time and location of the hearing.  After the hearing is conducted, or if the Veteran withdraws the hearing request, or if he fails to report for the scheduled hearing without good cause, the claims file should be returned to the Board, in accordance with appellate procedures.

The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).



_________________________________________________
U. R. POWELL
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2013).



